Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    May 05, 2015

The Court of Appeals hereby passes the following order:

A15A1466. RAMONA CONSTANTARAS, et al. v. AMERICAN SECURITY
    INSURANCE COMPANY, et al.

      Ramona and Basil Constantaras, plaintiffs in the case below, seek appellate
review of the trial court’s orders granting various defendants’ motions to dismiss. On
November 5, 2014, the trial court dismissed the Constantarases’ claims against
American Security Insurance Company and Standard Insurance Company. The
Constantarases filed a notice of appeal from that order, which has been docketed as
Case No. A15A1466.          On December 8, 2014, the trial court dismissed the
Constantarases’ remaining claims. They filed a notice of appeal from that order,
which has been docketed as Case No. A15A1465.
       American Security Insurance Company and Standard Insurance Company have
filed a motion to dismiss Case No. A15A1466 for failure to follow the interlocutory
appeals procedure. “In a case involving multiple parties or multiple claims, a
decision adjudicating fewer than all the claims or the rights and liabilities of less than
all the parties is not a final judgment.” (Punctuation omitted.) Johnson v. Hosp.
Corp. of America, 192 Ga. App. 628, 629 (385 SE2d 731) (1989); see also Yates v.
CACV of Colorado, 295 Ga. App. 69 (670 SE2d 884) (2008). Thus, the order from
which the Constantarases appeal in Case No. A15A1466 was not final.
      To appeal that order, the Constantarases were required to comply with the
interlocutory appeal procedure of OCGA § 5-6-34 (b). See Johnson, supra. They
failed to do so. The fact that an appealable judgment now exists does not cure the
fatal defect in the notice of appeal in the instant case. See Richardson v. General
Motors Corp., 221 Ga. App. 583, 583-584 (472 SE2d 143) (1996). However, the
November 5, 2014, order can be enumerated as error as part of the appeal in Case No.
A14A1465, pursuant to OCGA § 5-6-34 (d).
      Accordingly, American Security Insurance Company and Standard Insurance
Company’s motion to dismiss is hereby GRANTED, and this appeal is hereby
DISMISSED for lack of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                                                           05/05/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.